—Order, Supreme Court, New York County (Louis York, J.), entered August 26, 1999, which dismissed pro se plaintiffs complaint sua sponte and enjoined plaintiff from initiating any further litigation against defendant without prior court approval, unanimously affirmed, with costs.
The sua sponte dismissal of plaintiffs complaint was a proper exercise of discretion in view of his many frivolous motions and repeated disregard of court orders (cf., Wehringer v Brannigan, 232 AD2d 206, 207, appeal dismissed 89 NY2d 980; Kihl v Pfeffer, 94 NY2d 118, 122-123). It was also a proper exercise of discretion to enjoin plaintiff from initiating any further litigation against defendant without prior court approval in order to prevent his further use of the courts as a means of harassing and embarrassing defendant (see, Matter of Sud v Sud, 227 AD2d 319; Novel v Salzberg, 253 AD2d 684, lv denied 92 NY2d 816, rearg denied 93 NY2d 849, cert denied 527 US 1007, reh denied 527 US 1055; see also, Jones v Maples, 257 AD2d 53; Jones v Trump, 1997 WL 277375, *8-9, 1997 US Dist LEXIS 7324, *26-27 [SD NY, May 27, 1997, 96 Civ 2995 (SAS)], affd 1998 US App LEXIS 23531 [2d Cir, Sept. 21, 1998], cert denied 527 US 1003). Concur — Nardelli, J. P., Williams, Tom and Mar-low, JJ.